DETAILED ACTION
Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to other claims in the alternative only.  See MPEP § 608.01(n).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2014/0243612).
As to claim 1, Li teaches an apparatus for simultaneous measurement of temperature and photoplethysmography signals from a skin site of a subject, comprising a temperature sensor ([0021]) and a photoplethysmography sensor ([0021] - oximeter), wherein the apparatus measures fluctuations in skin temperature and PPG signals and wherein each measurement does not adversely affect accuracy of other measurement ([0095] - real time temperature display, [0102] - waveforms of pulse data; as reference is presumed to be operable, the measurements are presumed not to adversely affect each other).
As to claim 2, Li teaches an electrocardiography sensor ([0021]), wherein the apparatus measures fluctuations in temperature, PPG, and ECG ([0095], [0102] - realtime/waveforms inherently reflect measurement of fluctuations), and said measurements are inherent indicators of skin blood flow, pulse-wave velocity, and vascular and neurovascular function. The examiner notes that the claim doesn’t actually require any determination of these parameters, only that the measured ones above be indicators of such, which they inherently are.
As to claim 3, Li teaches the device is finger-based ([0021]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        5/30/22